DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	A review of the specification appears to provide structural support (fig. 4 to fig. 5,  section 0020-0025, 0053-0077) and algorithm (fig. 4, steps 402-408, 053-0064+) for implementing the means plus functions  as specified in claim 29.
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-2, 17-18, 29-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by AGIWAL et al (US 2021/0007146 A1, Provisional Application No. 62/870,941, filed on Jul. 5, 2019).

Regarding claim 1, AGIWAL’146 discloses a method of wireless communication (fig. 31, UE in the 5G wireless communication system, the UE is configured to utilize resources provide by NB/gNB, section 0450, 0637-0641) at a user equipment (UE) (fig. 31, UE/terminal which includes transceiver 3110, controller 3120, memory 3130, receives and transmits signals from /to base station, section 0637-0641), comprising: receiving (see, see, for UL channel access configured for grant, the gNB signal the CAP for each logical channel to the UEs, section 0028,  0297-0301), from a network entity (fig. 32, base station/gNB  which transmit signals to UE/terminal , section 0081, 0638-0646) a configured grant associated with a listen-before-talk (LBT) procedure (see, LBT type/category configured for configured UL grant,  the LBT in relation to highest priority associated with CAPP, section 0028, 0300-0301); determining a transmission priority on the configured grant see, the UE selects the highest CAPC index for UL grants in relation to LBT procedure, section 0300-0304, 0311-03015); and determining a logical channel based on the transmission priority on the configured grant (see, the UE determines/calculates in relation to each logical channel, CACP related to highest priority section 0300-0315), wherein determining the logical channel further comprises: determining that a scheduled transmission includes one or more signaling data transmissions (see, UL grants for the CAPC for each logical channel, including signal radio bearer 0 (SBR0), signal radio bearer 1 (SBR1), and signaling radio bearer (SBR3), section 0300-0301) on the configured grant (see, UL grants for the CAPC for each logical channel, including signal radio bearer 0 (SBR0), signal radio bearer 1 (SBR1), and signaling radio bearer (SBR3), section 0300-0301), the one or more signaling data transmissions corresponding to at least one of a signaling radio bearer 0 (SRB0), SRB1, and SRB3 (see, UL grants for the CAPC for each logical channel, including signal radio bearer 0 (SBR0), signal radio bearer 1 (SBR1), and signaling radio bearer (SBR3), section 0300-0301); adjusting a priority level (see, section 0358-0359-, the UE performs multiple CAPC index related to the highest priority based on rules, from lowest priority to highest priority, section 0028-the LBT parameters corresponding to the selected CAPC index for UL transmission, including selection of the highest channel access priority class index for each logical channel multiplexed in MAC PDU, 0300-0301, 0304, 0307, 0312, , 0314, 0320, 0368-0371-from lowest priority to highest priority)  for the one or more signaling data transmissions to a highest priority level corresponding to a higher channel access priority class (section 0320-0324, 0349); and transmitting, to the network entity (see, selection of the highest priority CAPC for UL transmission, section 0300-0301, 0304, 0307, 0312, 0314, 0320, 0322), on the configured logical channel of the configured grant after successfully performing the LBT procedure (section 0028-the LBT parameters corresponding to the selected CAPC index for UL transmission, including selection of the highest channel access priority class index for each logical channel multiplexed in MAC PDU, 0300-0301, 0304, 0307, 0312, , 0314, 0320).
Regarding claim 2, AGIWAL’146 discloses the method of claim 1, wherein the at least one of the SRB0, SRB1, and SRB3 are multiplexed with a lower priority data (see, multiplexed MAC PDU associated CAPC, including CAPC logical channel of data radio bearers, wherein LCHs corresponding to signaling radio bearer SBR0, SBR1, SBR3 with the one SBR3, section 03000-0302, 0309).

Regarding claim 17, AGIWAL’146 discloses an apparatus (fig. 31, UE/terminal which includes transceiver 3110, controller 3120, memory 3130, receives and transmits signals from /to base station, section 0637-0641) for wireless communication (fig. 31, UE in the 5G wireless communication system, the UE is configured to utilize resources provide by NB/gNB, section 0450, 0637-0641, noted: handling configured grant transmission in unlicensed carrier, where the UE performs LBT to determine whether channel is free before transmission, section 0280-0281)  at a user equipment (UE) (fig. 31, UE/terminal which includes transceiver 3110, controller 3120, memory 3130, receives and transmits signals from /to base station, section 0637-0641), comprising: a transceiver (fig. 31, UE, see, transceiver 3110 coupled to controller 3120 and memory 3130, section 0637-0641); a memory configured to store instructions (fig. 31, see, memory storing program code executed by the processor/controller, section 0637-0641); and one or more processors communicatively coupled with the transceiver and the memory (fig. 31, see, transceiver 3110 communicatively coupled to memory 3130 and controller 3120, section 0637-0641), wherein the one or more processors are configured to: receive (see, see, for UL channel access configured for grant, the gNB signal the CAP for each logical channel to the UEs, section 0028, 0297-0301), from a network entity (fig. 32, base station/gNB  which transmit signals to UE/terminal , section 0081, 0638-0646), a configured grant associated with a listen-before-talk (LBT) procedure (see, LBT type/category configured for configured UL grant,  the LBT in relation to highest priority associated with CAPP, section 0028, 0300-0301); determine a transmission priority on the configured grant (see, UL grants for the CAPC for each logical channel, including signal radio bearer 0 (SBR0), signal radio bearer 1 (SBR1), and signaling radio bearer (SBR3), section 0300-0301), associated with the LBT procedure (see, the UE selects the highest CAPC index for UL grants in relation to LBT procedure, section 0300-0304, 0311-03015); and determine a logical channel based on the transmission priority on the configured grant (see, the UE determines/calculates in relation to each logical channel, CACP related to highest priority section 0300-0315, 0028-cconfigured grant in relation to LBT type, the LBT in relation to highest priority associated with CAPP, section 0028), wherein the one or more processors configured to determine are further configured to: determine that a scheduled transmission (see, UL grants for the CAPC for each logical channel, including signal radio bearer 0 (SBR0), signal radio bearer 1 (SBR1), and signaling radio bearer (SBR3), section 0300-0301) includes one or more signaling data transmissions on the configured grant (see, UL grants for the CAPC for each logical channel, including signal radio bearer 0 (SBR0), signal radio bearer 1 (SBR1), and signaling radio bearer (SBR3), section 0300-0301), the one or more signaling data transmissions corresponding to at least one of a signaling radio bearer 0 (SRB0), SRB1, and SRB3 (see, UL grants for the CAPC for each logical channel, including signal radio bearer 0 (SBR0), signal radio bearer 1 (SBR1), and signaling radio bearer (SBR3), section 0300-0301); adjust a priority level for the one or more signaling data transmissions to a highest priority level corresponding to a higher channel access priority class (see, section 0358-0359-, the UE performs multiple CAPC index related to the highest priority based on rules (i.e., first rule and second rule) associated with MAC PDU, including selection of the highest channel access priority class index for each logical channel multiplexed in MAC PDU, 0300-0301, 0304, 0307, 0312, , 0314, 0320, 0368-0371-from lowest priority to highest priority); and transmit, to the network entity (section 0319-0320-UL transmission, section 0028-the LBT parameters corresponding to the selected CAPC index for UL transmission), on the configured logical channel of the configured grant after successfully performing the LBT procedure (section 0028-the LBT parameters corresponding to the selected CAPC index for UL transmission, including selection of the highest channel access priority class index for each logical channel multiplexed in MAC PDU, 0300-0301, 0304, 0307, 0312, , 0314, 0320, 0368-0371-from lowest priority to highest priority).
Regarding claim 18, AGIWAL’146 discloses the apparatus of claim 17, wherein the at least one of the SRB0, SRB1, and SRB3 are multiplexed with a lower priority data (see, multiplexed MAC PDU associated CAPC, including CAPC logical channel of data radio bearers, wherein LCHs corresponding to signaling radio bearer SBR0, SBR1, SBR3 with the  SBR3 being the lowest section 03000-0302, 0309).
Regarding claim 29, AGIWAL’146 discloses an apparatus (fig. 31, UE/terminal which includes transceiver 3110, controller 3120, memory 3130, receives and transmits signals from /to base station, section 0637-0641) for wireless communication (fig. 31, UE in the 5G wireless communication system, the UE is configured to utilize resources provide by NB/gNB, section 0450, 0637-0641)  at a user equipment (UE) (fig. 31, UE/terminal which includes transceiver 3110, controller 3120, memory 3130, receives and transmits signals from /to base station, section 0637-0641), comprising: means (fig. 31, see, transceiver 3110 communicatively coupled to memory 3130 and controller 3120, section 0637-0641,  memory storing program code executed by the processor/controller, section 0637-0641),  for determining a transmission priority on a configured grant associated with a listen-before-talk see, the UE determines/calculates in relation to each logical channel, CACP related to highest priority section 0300-0315, 0028-cconfigured grant in relation to LBT type, the LBT in relation to highest priority associated with CAPP, section 0028),; and means for determining (fig. 31, UE/terminal which includes transceiver 3110, controller 3120, memory 3130, receives and transmits signals from /to base station, section 0637-0641 a logical channel based on the transmission priority on the configured grant (see, the UE determines/calculates in relation to each logical channel, CACP related to highest priority section 0300-0315, 0028-cconfigured grant in relation to LBT type, the LBT in relation to highest priority associated with CAPP, section 0028),, wherein means for determining the logical channel (see, UL grants for the CAPC for each logical channel, including signal radio bearer 0 (SBR0), signal radio bearer 1 (SBR1), and signaling radio bearer (SBR3), section 0300-0301, noted: logical channel associated with channel access priority class, section 0028) further comprises: means for determining (fig. 31, UE/terminal which includes transceiver 3110, controller 3120, memory 3130, receives and transmits signals from /to base station, section 0637-0641) that a scheduled transmission (see, UL grants for the CAPC for each logical channel, including signal radio bearer 0 (SBR0), signal radio bearer 1 (SBR1), and signaling radio bearer (SBR3), section 0300-0301), includes one or more signaling data transmissions on the configured grant (see, UL grants for the CAPC for each logical channel, including signal radio bearer 0 (SBR0), signal radio bearer 1 (SBR1), and signaling radio bearer (SBR3), section 0300-0301), the one or more signaling data transmissions corresponding to at least one of a signaling radio bearer 0 (SRB0), SRB1, and SRB3 (see, UL grants for the CAPC for each logical channel, including signal radio bearer 0 (SBR0), signal radio bearer 1 (SBR1), and signaling radio bearer (SBR3), section 0300-0301); and means for adjusting (fig. 31, UE/terminal which includes transceiver 3110, controller 3120, memory 3130, receives and transmits signals from /to base station, section 0637-0641 a priority level for the one or more signaling data transmissions to a highest  (see, section 0358-0359-, the UE performs multiple CAPC index related to the highest priority based on rules).
Regarding claim 30, AGIWAL’146 discloses a non-transitory computer-readable medium (fig. 31, see, transceiver 3110 communicatively coupled to memory 3130 and controller 3120, section 0637-0641,  memory storing program code executed by the processor/controller, section 0637-0641)), at a user equipment (UE) (fig. 31, UE/terminal which includes transceiver 3110, controller 3120, memory 3130, receives and transmits signals from /to base station, section 0637-0641),, comprising code executable by one or more processors (fig. 31, see, memory storing program code executed by the processor/controller, section 0637-0641) to: determine (see, see, for UL channel access configured for grant, the gNB signal the CAP for each logical channel to the UEs, section 0297-0301) a transmission priority (see, UL grants for the CAPC for each logical channel, including signal radio bearer 0 (SBR0), signal radio bearer 1 (SBR1), and signaling radio bearer (SBR3), section 0300-0301), on a configured grant (see, UL grants for the CAPC for each logical channel, including signal radio bearer 0 (SBR0), signal radio bearer 1 (SBR1), and signaling radio bearer (SBR3), section 0300-0301) associated with a listen-before-talk (LBT) procedure (see, LBT type/category configured for configured UL grant,  the LBT in relation to highest priority associated with CAPP, section 0028, 0300-0301); and determine a logical channel based on the transmission priority on the configured grant (see, the UE determines/calculates in relation to each logical channel, CACP related to highest priority section 0300-0315),, wherein the code executable by the one or more processors configured to determine are further configured to: determine that a scheduled transmission includes one or more signaling data transmissions (see, UL grants for the CAPC for each logical channel, including signal radio bearer 0 (SBR0), signal radio bearer 1 (SBR1), and signaling radio bearer (SBR3), section 0300-0301, section 0028-the LBT parameters corresponding to the selected CAPC index for UL transmission )  on the configured grant (see, UL grants for the CAPC for each logical channel, including signal radio bearer 0 (SBR0), signal radio bearer 1 (SBR1), and signaling radio bearer (SBR3), section 0300-0301),, the one or more signaling data transmissions corresponding to at least one of a signaling radio bearer 0 (SRB0), SRB1, and SRB3 (see, UL grants for the CAPC for each logical channel, including signal radio bearer 0 (SBR0), signal radio bearer 1 (SBR1), and signaling radio bearer (SBR3), section 0300-0301); and adjust a priority level for the one or more signaling data transmissions to a highest priority level corresponding to a higher channel access priority class  (section 0028-the LBT parameters corresponding to the selected CAPC index for UL transmission, including selection of the highest channel access priority class index for each logical channel multiplexed in MAC PDU, 0300-0301, 0304, 0307, 0312, , 0314, 0320, 0368-0371-from lowest priority to highest priority).

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as 
10.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

11.	Claims 3,  8-12, 19 are rejected under 35 U.S.C. 103 as being unpatentable over AGIWAL et al (US 2021/0007146 A1, Provisional Application No. 62/870,941, filed on Jul. 5, 2019) in view of Loehr et al (US 2020/0337083 A1).

	AGIWAL’146 discloses the UE determines LBT failure for active UL bandwidth part (section 033)  but fails to explicitly teach: Regarding claim 3, the method of claim 1, further comprising: determining that the LBT procedure fails for a packet including a medium access control (MAC) control element (CE); and determining whether to retransmit the packet including the MAC CE or update the MAC CE based on determining that the LBT procedure fails.
Regarding claim 8, the method of claim 1, further comprising: determining that a retransmission is pending for a packet initially transmitted on the configured grant; and adjusting 
Regarding claim 9, the method of claim 8, wherein the priority includes at least one of new or retransmissions for a higher priority for logical channel prioritization (LCP); new or retransmissions for higher channel access priority class (CAPC), and retransmissions over new transmissions for a same CAPC and LCP.
Regarding claim 10, the method of claim 8, wherein determining that the retransmission is pending for the packet initially transmitted on the configured grant further comprises determining that no acknowledgement (ACK) was received and a retransmission timer was expired.
Regarding claim 11, the method of claim 1, further comprising: determining that a single hybrid automatic repeat request (HARQ) procedure is available for a pending transmission; and overwriting the single HARQ procedure for higher priority transmissions based on determining that the single HARQ procedure is available for the pending transmission.
Regarding claim 12, the method of claim 11, wherein the higher priority transmissions include at least one of new transmissions or retransmissions for a higher logical channel prioritization (LCP); new transmissions or retransmissions for higher channel access priority class (CAPC), and retransmissions over new transmissions for a same CAPC and LCP.

Regarding claim 19, the apparatus of claim 17, wherein the one or more processors are configured to: determine that the LBT procedure fails for a packet including a medium access 
	Loehr et al (US 2020/0337083 A1) from the same field of endeavor  (see, UE that is configured with channel access priority multiplexing rules, including receiving a DCI on unlicensed cell, section 0060-0061) discloses: Regarding claim 3, the method of claim 1, further comprising: determining that the LBT procedure fails for a packet (see, in response to LBT failure in relation to a MAC PDU, the UE increases the channel access priority class, section 0062) including a medium access control (MAC) control element (CE) (see, MAC CEs that are related to MAC PDU, section 0062); and determining whether to retransmit the packet including the MAC CE (see, retransmission of MAC PDU in relation to LBT failures, section 0062) or update the MAC CE based on determining that the LBT procedure fails.
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the methods, systems and apparatus for increasing the channel access priority class in response to an LBT failure as taught by Loehr ‘083 into the method and system for configuring uplink grant for LBT based on channel access priority classes of AGIWAL’146.  The motivation would have been to provide efficient retransmission based on HARQ information.
Regarding claim 8, the method of claim 1, further comprising: determining that a retransmission is pending for a packet initially transmitted on the configured grant (see,  determination of pending for HARQ, transport block for HARQ in relation to the configured grant, section 0068, 0076, 0085); and adjusting a priority of one or more subsequent transmissions based on determining that the retransmission is pending for the see, transport block (TB) for a HARQ retransmission  where the UE  increases the channel access priority class, section 0062).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the methods, systems and apparatus for increasing the channel access priority class in response to an LBT failure as taught by Loehr ‘083 into the method and system for configuring uplink grant for LBT based on channel access priority classes of AGIWAL’146.  The motivation would have been to provide efficient retransmission based on HARQ information.

Regarding claim 9, the method of claim 8, wherein the priority includes at least one of new or retransmissions for a higher priority for logical channel prioritization (LCP) (see, transport block (TB) for a HARQ retransmission  where the UE  increases the channel access priority class, section 0062, noted: highest priority class associated with a logical channel, section 0059, 0061); new or retransmissions for higher channel access priority class (CAPC), and retransmissions over new transmissions for a same CAPC and LCP.
Regarding claim 10, the method of claim 8, wherein determining that the retransmission is pending for the packet initially transmitted on the configured grant further comprises determining that no acknowledgement (ACK) was received (see, transport block acknowledged with a NACK indication in relation retransmission on configured grant resources)  and a retransmission timer was expired (section 0054-time expiration).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 
Regarding claim 11, the method of claim 1, further comprising: determining that a single hybrid automatic repeat request (HARQ) procedure is available for a pending transmission (section 0054, 0045); and overwriting the single HARQ procedure for higher priority transmissions based on determining that the single HARQ procedure is available for the pending transmission (see, transport block (TB) for a HARQ retransmission  where the UE  increases the channel access priority class, section 0062).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the methods, systems and apparatus for increasing the channel access priority class in response to an LBT failure as taught by Loehr ‘083 into the method and system for configuring uplink grant for LBT based on channel access priority classes of AGIWAL’146.  The motivation would have been to provide efficient retransmission based on HARQ information.
Regarding claim 12, the method of claim 11, wherein the higher priority transmissions include at least one of new transmissions or retransmissions for a higher logical channel prioritization (LCP) (see, transport block (TB) for a HARQ retransmission  where the UE  increases the channel access priority class, section 0062, noted: highest priority class associated with a logical channel, section 0059, 0061); new transmissions or 
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the methods, systems and apparatus for increasing the channel access priority class in response to an LBT failure as taught by Loehr ‘083 into the method and system for configuring uplink grant for LBT based on channel access priority classes of AGIWAL’146.  The motivation would have been to provide efficient retransmission based on HARQ information.

Regarding claim 19, the apparatus of claim 17, wherein the one or more processors are configured to: determine that the LBT procedure fails for a packet (see, in response to LBT failure in relation to a MAC PDU, the UE increases the channel access priority class, section 0062)  including a medium access control (MAC) control element (CE) (see, MAC CEs that are related to MAC PDU, section 0062); and determine whether to retransmit the packet including the MAC CE (see, retransmission of MAC PDU in relation to LBT failures, section 0062)  or update the MAC CE based on determining that the LBT procedure fails.
	In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the methods, systems and apparatus for increasing the channel access priority class in response to an LBT failure as taught by Loehr ‘083 into the method and system for configuring uplink grant for LBT based on channel access priority classes of AGIWAL’146.  .
12.	Claims 13-16, 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over AGIWAL et al (US 2021/0007146 A1, Provisional Application No. 62/870,941, filed on Jul. 5, 2019) in view of Babaei et al (US 2017/0253972 A1).
AGIWAL’146 discloses all the claim limitations as set forth above  but fails to explicitly teach: Regarding claim 13, the method of claim 1, further comprising determining whether the logical channel is configured for transmissions on one or more New Radio Unlicensed (NR-U) cells based on restriction indication.
Regarding claim 14, the method of claim 13, wherein the restriction indication is included in a downlink control information (DCI) and indicates whether carrier aggregation is applicable.
Regarding claim 15, the method of claim 13, wherein the restriction indication identifies a subset of the one or more NR-U cells for transmission on the logical channel.
Regarding claim 16, the method of claim 13, wherein the restriction indication is included in one or more configured grants.
Regarding claim 25, the apparatus of claim 19, wherein the one or more processors are configured to determine whether the logical channel is configured for transmissions on one or more New Radio Unlicensed (NR-U) cells based on restriction indication.
Regarding claim 26, the apparatus of claim 25, wherein the restriction indication is included in a downlink control information (DCI) and indicates whether carrier aggregation is applicable.
Regarding claim 27, the apparatus of claim 25, wherein the restriction indication identifies a subset of the one or more NR-U cells for transmission on the logical channel.
Regarding claim 28, the apparatus of claim 25, wherein the restriction indication is included in one or more configured grants.
However, Babaei et al (US 2017/0253972 A1) from a similar field of endeavor (see, method and apparatus/system for allocation uplink resource via an UL grant, wherein the uplink grant include parameters such as indication of listen-before-talk (LBT) priority classes, logical channels associated with the uplink allocated resources, section 0172-0173, Abstract, 0186-0187) discloses: Regarding claims 13, 25, the method of claim 1, further comprising determining whether the logical channel (see, the wireless device/UE that identified the logical channel mapping restriction in relation LLA cell, section 0179-0180)  is configured for transmissions (see, logical channels related to serving unlicensed cells, section 0157-0159, 0162) on one or more New Radio Unlicensed (NR-U) cells (see, unlicensed cells/carrier in relation to LBT procedure, section 0135-0138/LAA cell)/restriction in relation logical channel mapping with respect to unlicensed cells, 0151, 0165, section 0110, 0139-5G-based network)  based on restriction indication (see, identifying by the wireless device of logical channel mapping restriction in relation LAA cell, section 0179-0180).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention 

Regarding claims, 26, the method of claim 13, wherein the restriction indication (noted: the restriction is related to multiple resource types associated with logical channel prioritization, section 0179-0180, 0209-0210) is included in a downlink control information (DCI) (noted: the UL grant indicating UL allocated resources is received  a DCI, section 0286, 0291) and indicates whether carrier aggregation is applicable (see, multi carrier communications, section 0126, fig. 2, carriers in carrier group/carrier aggregation, section 0004, 0024, 0184-0185, 0270).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and system for allocating uplink grant that is related to listen-before-talk (LBT) priority classes (i.e., LBT class associated restriction requirement corresponding to logical channel mapping prioritization) as taught by Babaei ‘972 into the method and system for configuring uplink grant for LBT based on channel access priority classes of AGIWAL’146.  The motivation would have been to provide uplink allocation of resources based on LBT priority classes as suggested in section 0172.
Regarding claims 15, 27, the method of claim 13, wherein the restriction indication identifies a subset (see, identifying by the wireless device of logical channel mapping restriction in relation LAA cell, section 0179-0180, 0151-restriction in relation to LBT priority classes) of the one or more NR-U cells (see, unlicensed cells/carrier in relation to LBT procedure, section 0135-0138/LAA cell)/restriction in relation logical channel mapping with respect to unlicensed cells, 0151, 0165, section 0110, 0139-5G-based network)  for transmission on the logical channel (see, grants associated with LBT priority classes  corresponding to logical channel prioritization, section 0172-0173, 0175, 0179).
Regarding claims 16, 28, the method of claim 13, wherein the restriction indication (see, identifying by the wireless device of logical channel mapping restriction in relation LAA cell, and grant related to the resource type, section 0179-0180 is included in one or more configured grants (see, configured grant receives by the UE, the grant are related LBT priority classes and logical channel prioritization, section 0172-0173).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and system for allocating uplink grant that is related to listen-before-talk (LBT) priority classes (i.e., LBT class associated restriction requirement corresponding to logical channel mapping prioritization) as taught by Babaei ‘972 into the method and system for configuring uplink grant for LBT based on channel access priority classes of AGIWAL’146.  The motivation would have been to provide uplink allocation of resources based on LBT priority classes as suggested in section 0172.

Allowable Subject Matter
13.	Claims 4-7, 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “wherein determining whether to retransmit the packet including the MAC CE or update the MAC CE based on determining that the LBT procedure fails further comprises: initiating a timer in response to determining that the LBT procedure fails for the packet including the MAC CE; determining whether a timer expires; and retransmitting the packet with the MAC CE based on a determination that the timer expired” as recited in claim 4.

	The closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “whether to retransmit the packet including the MAC CE or update the MAC CE based on determining that the LBT procedure fails are further configured to: initiate a timer in response to determining that the LBT procedure fails for the packet including the MAC CE; determine whether a timer expires; retransmit the packet with the MAC CE based on a determination that the timer expired; and update the packet including the MAC CE based on a determination that the timer has not expired as recited in claim 20.

Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cirik et al (US 2021/0100031 A1) discloses recovery from a listen-before-talk (LBT) based on an expiration timer, resetting the LBT failure counter (section 0226) and configured uplink grants for the LBT procedure (section 0235, 0281).
Cirik further discloses updating/aborting/stopping of the LBT failure recovery procedure (section 0295, 0326, 0383), LBT failure recovery for the LBT failure MAC CE (section 0388).

Roy et al (US 2020/0100285 A1) discloses method and apparatus for determination of LBT type amongst  the different LBT categories, channel access priority class (CAPC) for uplink transmissions in a 5G New Radio-Unlicensed (NR-U) (fig. 1, 5G New Radio wireless system, section 0017-0022 and  0032).
Roy further discloses selection of LBT type associated with CAPC value related to logical channel priority associated data radio bearer (DRB) (section 0026-0027, 0029-0031) and PUSCH transmission uplink completion of LBT procedure (section 0032-0034).

YANG et al (US 2019/0014596 A1) discloses determination of different priority classes for LBT mechanisms (section 0117, 0241, 0254, 0261, 0314, 0319, 0326, 0331, 0342).

WANG et al (US 2020/0037359 A1) discloses LBT procedure associated with priority class for HARQ (section 0039, 0082, 0094).

15	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473